         Case 1:20-cv-01519-TNM Document 35 Filed 08/01/20 Page 1 of 4




       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA


 Pastor Rich Penkoski et. al.

 V.

 Muriel Bowser, In her official capacity as                   1:20-cv-01519-TNM
 Mayor of the District Of Columbia
 (Defendant)


      REQUEST FOR ORAL ARGUMENT OR FINAL HEARING ON MOTIONS FOR
      PRELIMINARY AND PERMANENT INJUNCTION ONLY IF NECESSARY, OR
      ALTERNATIVE, REQUEST FOR STATUS CONFERENCE IF NECESSARY, OR
               ALTERNATIVELY MOTION FOR CLARIFICATION

        NOW COMES the Plaintiffs under LCvR 7(f) - probably unnecessarily - seeking oral

argument or a final hearing on their motions for preliminary/permanent injunction, if and only if

it would be helpful. This motion probably amounts to overkill and is submitted out of an

abundance of caution. The Plaintiffs indicated in their motions for a final injunction that they

were requesting oral argument if and only if it would be helpful to this Court. Some jurisdictions

require a separate motion to be filed. The Plaintiffs were unsure if the Court was waiting for the

Plaintiffs’ to make a request.

        The Plaintiffs are ready for a hearing anytime and anywhere and through any means the

Court decides - if even necessary. The pleadings are all pretty straight forward and if there was a

final hearing the Plaintiffs would only likely call themselves as witnesses to testify. Pastor

Penkoski does qualify as a religious expert and he would likely attest to the statements in the

sworn statement filed by eight theologians that is already part of the docket.
          Case 1:20-cv-01519-TNM Document 35 Filed 08/01/20 Page 2 of 4




       This motion is more or less a call for a status conference - if necessary - or a

miscellaneous call for clarification. Basically, in common sense language, the Plaintiffs are

checking in and wanting to know if there is anything else the Court needs or expects from them.

       In terms of the Defendant’s cross motion for summary judgment, it should be

unnecessary for the Plaintiffs to have to respond, given their arguments set forth in their

memorandums in support of their motions for preliminary/permanent injunction and the sworn

statements in the record. Furthermore, the Defendant's cross motion for Summary Judgment

should be denied because it is self-evident that there there are two major facts in dispute: first,

the Defendant refuses to admit that Secular Humanism is a religion for the purpose of the First

Amendment Establishment Clause, and second, the Defendant refuses to admit that BLM is a

religious organization even though its co-founders insist that it is and eight theologians have

provided testimony that it is.

       The Plaintiffs - individuals who work with the legislative branch - are providing updates

to the powers that be at the Trump Administration about this action for good cause. The

Plaintiffs do work directly with tons of Democrats on a litany of issues but have no problem

saying that “the Democrats, like Mayor Bowser, are dangerous and their politicized science is

fake.” This is an action involving a civil rights controversy where time is of the essence in the

midst of an immensely acrimonious election year that has major implications for the welfare of

our Constitutional Republic. Since it has been more than 10 days since the Plaintiffs filed the
         Case 1:20-cv-01519-TNM Document 35 Filed 08/01/20 Page 3 of 4




reply briefs, the Plaintiffs figured that they would file this motion - which is likely unnecessary -

to make sure that they are in compliance with this Court’s rules. 1


/s/Chris Sevier Esq./
DE FACTO ATTORNEYS GENERAL
DC residential address deleted for safety reasons
Mailing address:
4301 50th St.
Suite 300, #2009
Washington, DC 20816
(615) 500-4411
ghostwarsmusic@gmail.com
www.humantraffickingpreventionact.com
www.stopsocialmediacensorshipact.com
www.stopguiltbyaccusationact.com
www.disentanglementact.com
www.lifeappropriationact.com
X-ray Bravo Two Zero

/s/Pastor Rich Penkoski/
WARRIORS FOR CHRIST
Mailing address:
4301 50th St.
Suite 300, #2009
Washington, DC 20816
(615) 500-4411
(931) - 881 - 8504
pastor@wfcchurch.org
https://www.wfcchurch.org/
https://www.facebook.com/RealWarriorsforChrist/
DC residential address deleted for safety reasons
(To Be Represented by Counsel Pro Hac Vice)

/s/Tex Christopher/




1
  ​The day this Court issues its final ruling, third party attorneys will appear pro hac on behalf of
the non-lawyer Plaintiffs.Greg Degeyter Esq, Cynthia Burris Esq., Jason Rowe Esq. Till then, it
is just not necessary.
          Case 1:20-cv-01519-TNM Document 35 Filed 08/01/20 Page 4 of 4




                                    CERTIFICATE​OF​​ ​SERVICE

A​​ true​​ ​copy​​ ​of​​ ​the​​ ​foregoing​​ ​was emailed through ECF and mailed to the following address on
August 1, 2020: ​Pamela A. Disney, OUTTEN & GOLDEN, LLP, 601 Massachusetts Avenue,
Suite 200W, Washington, DC 20001, (202) 847-4417, Email: ​pamela.disney@dc.gov​; Gavin
Noyes Palmer, OFFICE OF THE ATTORNEY GENERAL/DISTRICT OF COLUMBIA, 441
4th Street NW, Washington, DC 20001, (202) 805-7440 Email: ​gavin.palmer@dc.gov

/s/Chris Sevier Esq./
